 



Exhibit 10.1
THE J. M. SMUCKER COMPANY DEFINED CONTRIBUTION
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
EFFECTIVE MAY 1, 2008

 



--------------------------------------------------------------------------------



 



THE J. M. SMUCKER COMPANY DEFINED CONTRIBUTION
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
The J. M. Smucker Company Defined Contribution Supplemental Executive Retirement
Plan (the “Plan”) effective as of May 1, 2008, is hereby established and will be
maintained by The J. M. Smucker Company (the “Company”) for the purpose of
supplementing the retirement benefits of certain officers and key management
employees of The J. M. Smucker Company and its subsidiaries who are selected to
participate in the Plan.
The Plan is intended to be an unfunded plan maintained primarily for the purpose
of providing deferred compensation for a select group of management or highly
compensated employees, and is subject to, and intended to comply with
Section 409A of the Code, and regulations thereunder, and other applicable laws.
ARTICLE I
DEFINITIONS
Whenever used in the Plan, the following words and phrases shall have the
meanings set forth below unless the context plainly requires a different
meaning, and when a defined meaning is intended, the term is capitalized in this
document.
1.1 “Beneficiary” means the person or persons selected by the Participant on a
form provided by the Company to receive the benefits provided under this Plan in
the event of the Participant’s death.
1.2 “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and any Regulations relating thereto.
1.3 “Company” means The J. M. Smucker Company and any of its subsidiaries or
affiliated business entities, as determined in accordance with the provisions
contained in Section 414 of the Code.

- 2 -



--------------------------------------------------------------------------------



 



1.4 “Compensation” means total compensation, including base salary, Holiday
Bonus and annual bonuses from the Management Incentive Plan, paid during the
entire Plan Year without regard to any limits imposed by the Code under ERISA.
1.5 “Committee” means the Executive Committee of the Company.
1.6 “Disabled” or “Disability” means the first to occur of the following
conditions:
(a) The Participant is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expect to last for a continuous period of
not less than 12 months, or
(b) The Participant is, by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than 3 months under any plan
covering employees of the Employer, or
(c) The Participant has been determined to be totally disabled by the Social
Security Administration.
1.7 “Effective Date” means May 1, 2008.
1.8 “Eligibility Service” means service completed to determine eligibility from
date of hire to date of termination, retirement, disability, or death.
1.9 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
1.10 “Officer Service” means service completed from the effective date of
employment in an officer position to the earlier of the date of termination,
retirement, disability, or death, or date that Participant ceases to serve as an
officer.
1.11 “Participant” means any employee described in Article II of this Plan.

- 3 -



--------------------------------------------------------------------------------



 



1.12 “Plan” means The J. M. Smucker Company Defined Contribution Supplemental
Executive Retirement Plan, as of its original effective date, including any
subsequent amendments thereto.
1.13 “Plan Year” means the Company’s fiscal year beginning May 1 and ending
April 30.
1.14 “Separation from Service” means a separation from service as defined in
Code section 409A, which Code section 409A is incorporated herein by reference,
and includes, without limitation, An employee separation from service with the
Company, and related companies, if the employee dies, retires, or otherwise has
a termination of employment with the Company. However, for purposes of this
paragraph, the employment relationship is treated as continuing intact while the
individual is on military leave, sick leave, or other bona fide leave of absence
if the period of such leave does not exceed six months, or if longer, so long as
the individual retains a right to reemployment with the service recipient under
an applicable statute or by contract. Notwithstanding the foregoing, where a
leave of absence is due to any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than six months, where such impairment
causes the employee to be unable to perform the duties of his or her position of
employment or any substantially similar position of employment, a 29-month
period of absence may be substituted for such six-month period.
1.15 “Specified Employee” refers to an individual defined in Section 416(i) of
the Code without regard to paragraph (5) of that Section.
1.16 “Trust” means a rabbi trust which may be established by the Company in
connection with this Plan to provide the benefits described in the Plan.
1.17 “Trustee” means the corporation or individual selected by the Company to
serve as Trustee for the Trust.

- 4 -



--------------------------------------------------------------------------------



 



ARTICLE II
ELIGIBILITY AND PARTICIPATION
2.1 Eligible Participants
An employee who has been hired or promoted to serve as an officer or in an
equivalent position and has been designated by the Committee shall become a
Participant in the Plan as of the date of designation.
2.2 Designation of Beneficiary
A Participant shall file with the Committee a Beneficiary designation, on a form
provided by the Committee, on or before April 30th of the preceding Plan Year
for which the designation shall take effect. Such designation shall remain in
effect until changed by the Participant.
ARTICLE III
SUPPLEMENTAL RETIREMENT ACCOUNT
3.1 Establishment of Accounts
The Company shall establish and maintain an account for each Participant, or
designated Beneficiary of the Participant upon the death of the Participant, and
shall credit such accounts each Plan Year with a Contribution Credit and
Interest Credit, as applicable, in accordance with the provision of this
Article III.
3.2 Contribution Credit
“Contribution Credit” means an amount equal to 7% of total Compensation paid in
the full Plan Year which shall be credited to a Participant’s account for each
Plan Year the officer is a Participant, including the Plan Year in which the
designation by the Committee occurs. No Contribution shall be based on
Compensation paid after a participant ceases to be an officer.
3.3 Interest Credit
“Interest Credit” means the amount which shall be credited each Plan Year to the
account maintained

- 5 -



--------------------------------------------------------------------------------



 



for a Participant or Beneficiary by calculating interest at a rate to be
determined by the Committee. The interest rate for the Plan Year beginning in
2008 is 6%. This rate will be reviewed and may be increased or decreased on an
annual basis by the Committee.
3.4 Prior Service Credit
For each officer who became a Participant as of the Effective Date of the Plan,
an amount indicated in Appendix A will be credited to such Participant’s account
on May 1, 2008, recognizing years of Officer Service prior to the Effective Date
of this Plan.
3.5 Crediting Date
Accounts will be credited with Contribution Credits on April 30 of each Plan
Year to each Participant who is employed, as an officer as of April 30 of the
Plan Year, except that in the year Separation from Service due to retirement,
disability, or death, a partial year Contribution Credit will be made to their
account reflecting the Compensation through the date of Separation from Service
due to retirement, disability, or death.
Interest Credits will be made through the date of first payment.
ARTICLE IV
DISTRIBUTIONS
4.1 Distribution Events
All amounts credited to a Participant’s account in accordance with Article III,
including interest credited in accordance with Section 3.4, shall be distributed
to, or with respect to, a Participant six (6) months following the Participant’s
Separation from Service due to the events provided in (a), (b), and (d) below
and within 90 days of the event provided in (c) below. Payments will be made on
the earlier to occur of the following conditions:

  (a)   At retirement after having attained age 55 and after completing 10 years
of Eligibility Service;     (b)   Upon Disability and after completing 10 years
of Eligibility Service;

- 6 -



--------------------------------------------------------------------------------



 



  (c)   Upon the death of a Participant who has at least five (5) years of
Eligibility Service on his or her date of death who dies prior to Separation
from Service; or     (d)   The later of Separation from Service or age 55,
provided that the Participant has at least ten (10) years of Eligibility
Service.

4.2 No Benefits Payable upon Certain Events

  (a)   If the Participant has completed fewer than 10 years of Eligibility
Service as of the date of Separation from Service (or five years in the case of
death), the Participant shall receive no benefit under the Plan.     (b)   The
right of any Participant or Beneficiary to a benefit will be terminated, or, if
payment thereof has begun, all future payments will be discontinued and
forfeited, in the event the Participant (i) at any time wrongly discloses any
secret process or trade secret of the Company, or (ii) engages, either directly
or indirectly, as an officer, trustee, employee, partner, or substantial
shareholder, on his own account or in any other capacity, in a business venture
within a ten-year period following his retirement or Separation from Service
that the Company’s board of directors reasonably determines to be competitive
with the Company to a degree materially contrary to the Company’s best interest.
    (c)   Notwithstanding anything to the contrary contained in the Plan, if a
Participant’s employment is terminated because the Company determines the
Participant (i) engaged in dishonest or fraudulent acts against the Company,
(ii) willfully injured property of the Company, (iii) conspired against the
Company, or (iv) disclosed confidential information concerning the Company, then
no benefit shall be payable to the Participant or Beneficiary under the Plan.

4.3 Forms of Distribution
The benefit payable to or on behalf of a Participant under the Plan shall be
payable pursuant to a fixed schedule in accordance with the provisions of
Section 409A of the Code. Each Participant must elect the payment schedule from
one of the options below within 30 days of becoming designated to participate in
the Plan. The possible payment options are as follows:

- 7 -



--------------------------------------------------------------------------------



 



  (a)   One single lump sum payment;     (b)   Equal monthly installments
payable over a five year period determined based on the Participant’s account
balance and the interest crediting rate in effect at the later of: the date of
Separation from Service due to termination, retirement, disability, or death,
or, the date that payments commence;     (c)   Equal monthly installments
payable over a ten year period determined based on the Participant’s account
balance and the interest crediting rate in effect at the later of: the date of
Separation from Service due to termination, retirement, disability, or death,
or, the date that payments commence;     (d)   Equal monthly installments
payable over a fifteen year period determined based on the Participant’s account
balance and the interest crediting rate in effect at the later of: the date of
Separation from Service due to termination, retirement, disability, or death,
or, the date that payments commence; or     (e)   Equal monthly installments
payable over a twenty year period determined based on the Participant’s account
balance and the interest crediting rate in effect at the later of: the date of
Separation from Service due to termination, retirement, disability, or death,
or, the date that payments commence.

4.4 Subsequent Election of Time or Form of Payment
During the month of April of each Plan Year (or at such other time as may be
approved by the Committee but no later than April 30 of each Plan Year), a
Participant who is then still an employee of the Company may change, on a form
and in a manner approved by the Committee, a form of payment election that he or
she made pursuant to Section 4.2 or delay a commencement date that he or she
elected pursuant to Section 4.1; provided, however, a Participant may make only
one change, that applies to either form of payment or time of payment or both,
with respect to the deferred amounts subject to a deferral election made for any
one Plan Year, and no further changes may be made to the form of payment or time
of payment of such deferred amounts; and provided, further, that no change of
election made under this Section 4.4 shall be effective unless it satisfies the
following requirements:

- 8 -



--------------------------------------------------------------------------------



 



  (a)   A change of election will not be effective until at least twelve
(12) months after the date on which it is filed by the Participant with the
Committee.     (b)   A change of election with respect to a payment commencing
on, or made on, a specified date may not be filed with the Committee less than
twelve (12) months prior to such date.     (c)   A change of election with
respect to a time of payment or a method of payment must provide that the
payment subject to the change be deferred for a period of not less than five
(5) years from the date such payment would otherwise have been made, except in
the event of the Participant’s death.

4.5 Death Prior to Commencement of Distributions
If a Participant who has at least five (5) years of Eligibility Service should
die after his retirement or termination of employment but prior to the
commencement of benefits payments under the Plan, and if the Participant had
designated a Beneficiary, the Beneficiary shall be eligible for payments as if
the Participant had elected the lump sum payment option.
4.6 Death after Commencement of Distributions
If a Participant dies before the entire amount credited to the Participant under
the Plan has been paid to the Participant, the amount remaining shall be
distributed to the Participant’s Beneficiary by the method designated by the
Participant in the beneficiary designation form and if no designation has been
made, in a lump sum distribution within 90 days following such Participant’s
death. If a Participant has not designated a beneficiary, or if the designated
Beneficiary is deceased, then the amount remaining shall be distributed to the
Participant’s lineal descendents per stirpes, or if none, then to the
Participant’s estate, in a lump sum within 90 days following such Participant’s
death. However, no acceleration of the time or schedule of any payment under the
Plan shall be permitted.
4.7 Six-Month Delay on Distributions to Specified Employees
Under no circumstances, other than death, will a Participant who is a Specified
Employee receive a distribution under the Plan earlier than six (6) months
following their Separation from Service.

- 9 -



--------------------------------------------------------------------------------



 



4.8 No Distributions In Excess of Code §162(m)
Notwithstanding the above provisions, no amount may be distributed from the Plan
if such amount would not be deductible under Code §162(m), as determined by the
Board of Directors in its sole discretion.
ARTICLE V
ADMINISTRATION
5.1 Authority to Interpret Plan
The Plan shall be administered by the Company, which shall have the authority to
interpret and construe the terms of the Plan as it deems appropriate including
the authority to determine eligibility for benefits under the Plan. The Company
shall have the duty and responsibility of maintaining records, making the
requisite calculations and disbursing the payments hereunder. The Company’s
interpretations, determinations, regulations and calculations shall be final and
binding on all interested persons and parties. Any benefits payable under this
Plan will be paid only if the Plan Administrator decides in its discretion that
the applicant is entitled to them.
5.2 Employment of Advisors
The Company may employ such attorneys, agents, and accountants as it may deem
necessary or advisable to assist in carrying out its duties hereunder. The
Company by action of its Board of Directors may designate a person or persons
other than the Company to carry out any of such powers, authority, or
responsibility. Expenses of administration shall be paid by the Company. The
Company shall be entitled to rely on all tables, valuations, certifications,
opinions, data and reports furnished by any actuary, accountant, controller,
counsel or other person employed or engaged by the Company with respect to the
Plan. Any act authorized, permitted, or required to be taken under the Plan by
the Company and which has not been delegated in accordance with this, may be
taken by a majority of the members of its Board of Directors, or a committee
delegated to act by the Board of Directors, or notices, advice, directions,
certifications, approvals, and instructions required or authorized to be a
person authorized to act for the Company in accordance with this Section.

- 10 -



--------------------------------------------------------------------------------



 



5.3 Annual Statements
The Company shall furnish individual annual statements of accrued benefits to
each Participant, or current Beneficiary, in such form as determined by the
Company or as required by law.
5.4 Claims Procedures
Whenever the Company decides for whatever reason to deny, whether in whole or in
part, a claim for benefits under the Plan filed by any person (herein referred
to as the “Claimant”), it shall transmit a written notice of such decision to
the Claimant, in most cases no later than 90 days after the Plan receives the
claim for benefits, or within 180 days after the Plan receives the claim for
benefits if there are special circumstances and if within 90 days the Company
provides notice of the reason for the delay and the date a decision can be
expected, which notice shall be written in a manner calculated to be understood
by the Claimant and shall contain a statement of the specific reasons for the
denial of the claim and a statement advising the Claimant that, within 60 days
of the date on which he receives such notice, he may obtain review of such
decision in accordance with the procedures hereinafter set forth. Within such
60-day period, the Claimant may request that the claim denial be reviewed by
filing with the Committee a written request therefore, which request shall
contain the following information:

  (a)   The date on which the Claimant’s request was filed with the Company;
provided, however, that the date on which the Claimant’s request for review was
in fact filed with the Company shall control in the event that the date of the
actual filing is later than the dates stated by the Claimant pursuant to this
Subsection (a);     (b)   The specific portions of the denial of his claim which
the Claimant requests the Company to review;     (c)   A statement by the
Claimant setting forth the basis upon which he believes the Company should
reverse the previous denial of his claim for benefits and accept his claim as
made; and     (d)   Any written material (offered as exhibits) which the
Claimant desires the Company to examine in its consideration of his position as
stated pursuant to Subsection (c) of this Section.

- 11 -



--------------------------------------------------------------------------------



 



Within 60 days of the date determined pursuant to Subsection (a) of this
Section, the Committee shall conduct a full and fair review of the initial claim
for the benefits and the decisions denying the Claimant’s claim for benefits, or
within 120 days if special circumstances require more time and if within 60 days
the Committee provides notice of reason for the delay, and the date a decision
can be expected. Within 60 days (or 120 days if extended as provided herein) of
the date of such review, the Committee shall render its written decision on
review, written in a manner calculated to be understood by the Claimant,
specifying the reasons and Plan provisions upon which its decision was based.
ARTICLE VI
AMENDMENT OR TERMINATION
6.1 Company Reserves Right to Terminate
The Company intends the Plan to be permanent but reserves the right to amend or
terminate the Plan at any time by action of its Board of Directors. The
termination of the Plan shall be permitted only under the circumstances provided
and in accordance with Section 409A of the Code and the regulations issued
thereunder.
6.2 Amendment or Termination
No amendment or termination of the Plan shall directly or indirectly reduce the
balance of any account described in Article III as of the effective date of such
amendment or termination. Upon termination of the Plan, distribution of amounts
credited to such account shall be made to the Participant or his or her
Beneficiary in accordance with Section 409A of the Code and the regulations
issued thereunder. No amounts will be credited to any account under the Plan
after termination of the Plan, but interest will continue to be credited to a
Participant’s account under the Plan until all amounts are distributed to the
Participant or to his or her Beneficiary.

- 12 -



--------------------------------------------------------------------------------



 



ARTICLE VII
MISCELLANEOUS
7.1 Trust Authorized
The Company may establish a Trust which may be used to pay benefits arising
under this Plan and all costs, charges and expenses relating thereto; except
that, to the extent that the funds held in the Trust are insufficient to pay
such benefits, costs, charges and expenses, the Company shall pay such benefits,
costs, charges and expenses.
7.2 Restriction against Assignment
The benefits payable hereunder or the right to receive future benefits under the
Plan may not be anticipated, alienated, sold, transferred, assigned, pledged,
encumbered, or subjected to any charge or legal process; no interest or right to
receive a benefit may be taken, either voluntarily or involuntarily, for the
satisfaction of the debts of, or other obligations or claims against, such
person or entity, including claims for alimony, support, separate maintenance
and claims in bankruptcy proceedings.
7.3 Grantor Trust
The Plan at all times shall be considered entirely unfunded both for tax
purposes and for purposes of ERISA and no provision shall at any time be made
with respect to segregating any assets of the Company for payment of any
benefits hereunder. Funds invested hereunder shall continue for all purposes to
be part of the general assets of the Company. No Participant, Beneficiary or any
other person shall have any interest in any particular assets of the Company by
reason of the right to receive a benefit under the Plan and to the extent the
Participant, Beneficiary or any other person acquires a right to receive
benefits under this Plan, such right shall be no greater than the right of any
unsecured general creditor of the Company.

- 13 -



--------------------------------------------------------------------------------



 



7.4 No Employment Rights
The sole rights of a Participant or Beneficiary under this Plan shall be to have
this Plan administered according to its provisions, to receive whatever benefits
he or she may be entitled to hereunder, and nothing in this Plan shall be
interpreted as a guaranty that any funds in a Trust or assets of the Company
will be sufficient to pay any such benefit. Further, the adoption and
maintenance of this Plan shall not be construed as creating any contract of
employment between the Company and any Participant. The Plan shall not affect
the right of the Company to deal with any Participants in employment respects,
including their hiring, discharge, compensation, and conditions of employment.
7.5 Discharge of Liability
The Company may from time to time establish rules and procedures which it
determines to be necessary for the proper administration of the Plan and the
benefits payable to an individual in the event that individual is declared
incompetent and a conservator or other person legally charged with such
individual’s care is appointed. Except as otherwise provided herein, when the
Company determines that such individual is unable to manage his or her financial
affairs, the Company may pay such individual’s benefits to such conservator,
person legally charged with such individual’s care, or institution then
contributing toward or providing for the care and maintenance of such
individual. Any such payment shall constitute a complete discharge of any
liability of the Company and the Plan for such individual.
7.6 Location of Participant
Each Participant shall keep the Company informed of his or her current address
and the current address of his or her Beneficiary. The Company shall not be
obligated to search for any person. If such person is not located within one
(1) year after the date on which the Participant’s benefits are to be paid in
accordance with the terms of the Plan, such benefits may be distributed as
though the Participant or his or her Beneficiary had died at the end of such
period.

- 14 -



--------------------------------------------------------------------------------



 



7.7 Limitation of Liability
Notwithstanding any provision herein to the contrary, neither the Company nor
any individual acting as an employee or agent of the Company shall be liable to
any Participant, former Participant, Beneficiary, or any other person for any
claim, loss, liability or expense incurred in connection with the Plan, unless
attributable to fraud or willful misconduct on the part of the Company or any
such employee or agent of the Company.
7.8 Plan Documents
Each Participant shall receive a copy of the Plan and the Company will make
available for inspection by any Participant or designated Beneficiary a copy of
the rules and regulations used by the Company in administering the Plan.
7.9 Construction
All questions pertaining to the construction, validity and effect of the Plan
shall be determined in accordance with the laws of the United States and to the
extent not preempted by such laws, by the laws of the State of Ohio.
7.10 Unsecured General Creditor
Any and all of the Company’s assets shall be, and remain, the general unpledged,
unrestricted assets of the Company. The Company’s obligation under this Plan
shall be merely that of an unfunded and unsecured promise of the Company to pay
money in the future, and the rights of the Participants and beneficiaries shall
be no greater than those of unsecured general creditors. It is the intention of
the Company that this Plan be unfunded for purposes of the Code and for purposes
of Title I of ERISA.
7.11 Headings Not Part of Plan
Headings and subheadings in this Plan are inserted for convenience of reference
only and are not to be considered in the construction of the provisions hereof.

- 15 -



--------------------------------------------------------------------------------



 



7.12 Terms Used in the Plan
Any term used in this Plan which is defined in the Plan shall have the meaning
set forth in the Plan for all purposes of this Plan. The singular form of any
word shall include the plural and the masculine gender shall include the
feminine wherever necessary for the proper interpretation of this Plan.
The Company hereby adopts this Plan as set forth above.
THE J. M. SMUCKER COMPANY

         
By:
  /s/ Robert E. Ellis
 
Robert E. Ellis    
 
  Vice President, Human Resources    
 
       
Dated:
  November 9, 2007    

- 16 -



--------------------------------------------------------------------------------



 



Appendix A — Initial Account Balances

         
Dennis Armstrong:
  $ 37,208  
 
       
John Denman
  $ 74,933  
 
       
John Mayer
  $ 67,507  
 
       
Kenneth Miller
  $ 34,522  
 
       
Andrew Platt
  $ 97,352  
 
       
Christopher Resweber
  $ 69,089  
 
       
Julia Sabin
  $ 42,721  
 
       
Albert Yeagley
  $ 31,175  

- 17 -